DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as a continuation in part of PCT/NZ2013/000217 filed on November 29, 2013.

Status of Claims
Claims 5-14 are pending. 
Claim 14 has been withdrawn.
Claims 1-4 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated Ashihara et al. (US 2009/0014042, hereinafter “Ashihara”).
Regarding Claim 5, Ashihara discloses an exoskeleton including a limb member which is adjustable in length [0028], the limb member including a first leg part (Figure 1, 6) with a first pivot connection location (116) and a second leg part (Figure 1, 7) with a second pivot connection location(113), together formed so that the first and second leg parts may slide relative to one another along a line of adjustment (as seen in Figure 30, the exoskeleton further including a length adjuster configured to effect sliding of the first and second leg parts relative to one another (interlock system 11), the length adjuster including an actuator (power transmission system 10) configured to receive an input, wherein receiving said input at the actuator effects said sliding of the first and second leg parts relative to one another by pulling or pushing one of the first or second leg parts relative to the other of the first or second leg parts to thereby adjust the relative position of the leg parts along the line of adjustment, the length adjuster further configured to prevent said relative movement between the leg parts when the input is not received at the actuator ([0030]), and a lock (73) configured to lock and thereby prevent relative movement of the first leg part and the second leg part, said preventing relative movement of the first leg part and the second leg part by the lock being independent to said preventing relative movement of the first leg part and the second leg part by the length adjuster ([0028]). 
Regarding Claim 6, Ashihara discloses an exoskeleton as claimed in claim 5, and further discloses the line of adjustment as a straight line (Figure 3). - 82 – 
Regarding Claims 7 and 8, Ashihara discloses an exoskeleton as claimed in claim 5 and further discloses the length adjuster comprising a shaft (Figure 3, 11) connected at one end with one of the first or second leg parts (via 112) and at another end with a socket of the other first or second leg part (via 115), and the actuator manipulates the shaft, the socket or both to adjust the relative axial position of the shaft within the 5 socket but does not respond to forces between the socket and the shaft (Figure 3).  
Regarding Claim 10, Ashihara discloses an exoskeleton as claimed in claim 5 where the first leg part and the second leg part 15 include engaging rail members (71 and 72), bending forces in use being transmitted between the engaged rail members (as seen in Figure 2), and the lock is manipulable between a first condition in which it presses the rail members together and a second condition in which the rail members are more free to slide ([0028]). 
35 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Almesfer et al. (US 2012/0172770 A1, hereinafter “Almesfer”). 
Regarding Claim 9, Ashihara discloses the invention substantially as claimed in Claim 8 as described above, but fails to disclose that the actuator is a worm drive with a rotatable input for rotating a worm and a worm wheel connected to rotate the shaft, the worm engaging the worm wheel. 
Almesfer teaches the use of a worm gear (which would include a worm drive and worm wheel) as part of the actuator mechanism in the same field of endeavor for the purpose of causing the actuator to extend or retract ([0165]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of a worm gear of Almesfer as the actuator as it is well known in the art to use a worm gear for causing an actuator to extend or retract in a smooth manner. 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ashihara in view of Kazerooni et. al. (US 8,070,700, hereinafter “Kazerooni”).
Regarding Claim 20 11-13, Ashihara discloses an exoskeleton as claimed in claim 10 where the lock is carried by the first leg part and includes a bearing surface facing the second leg part (as seen in Figure 3) operable between a first position and a second position (where the screw would be tightened or loosened), the first position corresponding with an slidable condition, and the second position corresponding with a locked condition, but does not teach that the a lever.  Kazerooni teaches a locking mechanism for an adjustable exoskeleton (Figure 14) that is a lever.  Kazerooni further discloses that the lock extends from a locking region on the first leg part, and the bearing surface faces the locking region of the first leg part, with a portion of the second leg part located between the bearing 30 surface and the locking region of the first leg part, and where the lever includes an over centre mechanism, such that in the movement of closing the lever from the unlocked to the locked position, the required force initially increases, and then reduces (Figure 14, and Column 9, lines 33-51).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a lever locking mechanism as taught by Kazerooni as the lock for the device of Ashihara since the examiner takes Official Notice of the equivalence of screw locks and lever locks for their use in the exoskeleton art and the selection of any of these known equivalents to lock would be within the level of ordinary skill in the art.
 
Response to Arguments
Applicant’s arguments with respect to claims 5-13 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE L NELSON/            Examiner, Art Unit 3774
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774